NE         GENERAL
                                  EXAS




Hon. Leonard King           Opinion NO. V-1448
County Attorney
Childreas-Coun*y            Re:    Authority o? the colris-
Childretie, Texar                  sioners I oourt to order
                                   an election    to determlne
                                    if an ad valorem tax
                                   should be levied for
                                    farm-to-market   and lat-
                                   eral roads, to be held~
                                    in conjunction   with the
                                    party primary election
                                    in July, using the came
                                  .eleotion    judges and
Dear Sir:                           clerks.
           Reference le made to your request for
the opinion of thlr   offloe oonaernlng the author-
ity of the 06rmnilrslonere1 court to order an elec-
tion to determine if an gd vhlorem tax should be
levied for farm-to-mark+t and lateral   roads, to be
held in q,onjunctlon with the party p~lmary elec-
tion in July, wing the same election     &d&err and
clerka.
            The pertineqt     part oi;Seotion      7 of Arti-
cle 7048a, V.C.S.,    relative  to calling  and holding
an eleotlon   for the purpore of levying a tax for
farwto-market     end lateral  road purposes provides:
           “Be$ore any oounty shall levy, amsea
     and oolleot  the tax provided for herein the
     qubrtion rhall by the Oommlrrioners Oourt
     of the oounty be rubmltted   to a vote of
     the quallfled property  taxpaying voters
     of sugh county at an eleotlon   oalled for
     that puppore, either on raid Oommlssloners
     Court’s   own motlo , or upon petition   of
     ten pecoent    (lO$ of the qualified    prop-
     erty taxph ng vo Por8 of rald oounty as
     shown by t r e returm    of the last general
     election.    Said election   ohall be ordered
     at a regular resrlon of said Uomml~~lonera
     7Tourt and such oraer #hall speolfy the
                                                                       -




    Hon. Leonard King,          page 2   (V-1448)

                                         ..,

            rate of tax to be voted on, not to exceed
            thirty cents. 30#) on each One Hundred
            Dollars ($;lOO valuation of taxable prop-
            erty within such-~county, shall state-the
            date when said election     shall be held
            and shall appoint officers     to hold said
    .       election   In accordance.with    the election
            laws of thlti State.”     (Emphasis added
            throughout, 1
                 Since this Is a special election     and Is
    held In accordance with the eleo$lon lows, we must
    look to the Texas Election,Code     (H.B. 6, Acts 52nd
    Leg. ,:‘R 3. 19513 ch: 492, 0.. 1097) I.t@ ,aetern@ne
    which provlsioiiia of the election   laws are appllca-
    ble to this type of elect.lon.
                   . Section   15 of the Election   Code provides
    in part,:.,:
                    “The Commissioners Court at the Febru-
            kry term shall appoint from among the citizens
            of each voting precinct       In which there are
            less than one hundred (100) voters who have
            paid their poll tax or recel$ed their certi-
            ficates    of exemption, two (2j reputable quals-’
.       .   fled voters as judges of the’electlon,           select-
            ed from different     @olltical    parties,   if prao-
            tloaDle,    yho shall continue to act until
                                 are appointed.       . . . One.
                                  shall,    in all oases belong
                   e party that at the 1aBt general eleo-
            tlon’oast    the largest vote for dovernor
            throughout the State shall be designated
            as the presiding     jud e at electlone;      he
            shall appoint two (2 7 competent and reput-



                    Section    16 of the Election   Cod& provides
    in part:
                    “For every reolnct
                                     net in whloh, there ”
            a&q ane hundred P100)~citlzens
                                      citizens  or more who
            have @aid their poll tax or received their
            certificates     of exemption, ,the Commlssion-
            ers Court shall appoint four (4) judges of
            eledtlon,     who shall be chosen when prac-
            ticable    from opposing political   parties,
.   -




        Hon. Leonard King,    page 3     (~-1448)


             one of whom shall be designated as presid-
              ing judge.     . . . The presiding     judge shall
             appoint four (4) competent and reputable
             clerks,    and as many other clerks as may
             be authorized by the Commissioners Court,
             who have paid their poll tax, or have se-
             cured their exemptions,.and        of different
               olltlcal   parties,  when practicable;       . . .
               rovided,   that in a11 elections      herd under
              the provisions    of this title,    otherthan
             general elections’,    local option elections
              and primary elections,     the officer@     t0 be
             ppi-t-dby
              a one             e
             hold said elections      shall be a presiding
             judge, and assistant      judge and two (21
               1 k      whose  compensation    shall
             &*i        ($5) per day, and TWODol?zrziTg2)
              extra to the presiding      judge for makim
             return of the election.”
                   Section    22 of the Election     Code provides:   ..

                    “The pay of judges and clerks of general
             and special elections     shall be determined by
             the Commissioners Court of the county where
             such services    are rendered, and In primary
             elections    by the County Executive Committee
             of the party conducting such primary elec-
             tion     but same shall not exceed Ten Dollars
              ($10~ a day for each judge or clerk, nor ex-
             ceed One Dollar ($1) per hour each for any
           ‘~tirne in excess of a day’s work as herein de-
             fined.     The judge who delivers   the returns
             of election    Immediately after the votes
             have been counted shall be paid Two Dollars
             ($2) for that service;     provided, also, he
             shall make returns of all election      supplies
             not used when he makes returns of the elec-
              tion.    Ten (10) working hours shall be con-
             sidered a day within the meaning of this
             Article.     The compensation of judges and
             clerks of general and special elections
              shall be paid,by the County Treasurer of
              the county where such services dare randered
             upon order of the Commissioners.”
                    Section   77 of the Election     Code provides:
                    “All   expenses   incurred   in furnishing
     Hon. Leonard King,    page 4   (v-1448)


           the supplies,   ballots,  and booths In any
           general or special election    shall be p&d
           for by the county, except costs in munlci-
i:         pal and school elections.     All accounts for
           supplies furnished and services’rendered
           shall first   be approved by the Cbmmleeioners
           Court.before   they are paid by the oounty.”
                 The pertinent   provisions  of the I$leotlon
     .Code rkrtl~ve to ‘the ‘“primary electlon”l, rre’aq follows:
                 Sec. 179 - “The teem ‘prlmarjr election, I:
           as used in this chapter, means an election
           held by the members of an organized political
           party for the purpose of nominating the Oandl-
           dates op such party to be voted for at a
           general or speo~lal election,   or to nominate
      L    the county executive   officers  of a party.”




                 ‘Sec. 186 - “Prior to the assessment
           of the candidates,     on the third Monday in
           June preceding each general primary, the
           oounty c,ommlttee shall also aarefully          es-       \
           timate the cost of printing.the        offlclal
           ballots,   ‘renting polling plaoee where same
           may. be found necessary,     providing and dis-       :
           tributlng    all neoeesary poll booka, blank
           stationery    and voting booths required,
           compensation df election      officers    and
           ‘alerks and messengers, to report the result
           ih,auch precinbt to the county chairman, as
           provided for herein, and all other necessary
           expennes of holding such primarlee in suah’
           counties and.shall     apportion ‘such cost among
           the Various candidates for nomination for
Hon. Leonard King,        page 5    (v-1448)


     district,  county and precinct offices    only
     as herein defined,  and offices to be filled
     by the voters of such district,   county or
     precinct  only, In such manner as in their
     judgment Is just and equitable;    . . ."
           An analysis of the above statutes relative
to "farm-to-market   elections" and "primary eleatlons"
reveals:
           1.    It Is mandatory that the commissioners'
court appoint only four persons to hold the "farm-to-
market election"    in each election   precinct,  whereas
the county chairman of the political       party, with the
assistance   of a majority of the county executive com-
mittee, appoints a presiding      judge of each election
precinct,  and the presiding    judge appoints an asso-
ciate judge and clerk to assist him. However, an
indeterminate    n~umberof persons may be appointed to
hold each precinct primary election      if It is so de-
termined by the county executive committee.
            2. The four persons appointed to hold the
"farm-to-market  election"    shall be chosen where prac-
ticable  from opposing polltltial    parties; contrarily,
however, the three persons or more appointed to hold
the "primary election"     are chosen from the same politi-
cal party.    :

           3. The judges and clerks of each election
precinct  in the "farm-to-market  election" are paid.
by the county, but the judges and clerks of the
 "Primary election"  are paid by the county chairman
out of the funds derived through the assessments
paid by the candidates of the party holding the,
primary election.
          4. All other expenses of holding the 'farm-
to-market election"  are peld for by the county,  whereas
similar expenses for holding the "primary election"    are
paid by the county chairman out of the funds collected
from the candidates.
          This office   passed on a similar        question In
Attorney General's   Opinion O-2539 (l#O),         from which
we quote as follows:
           ‘I .   .   . However,   we are of the opinion
     that Article        666-33,   supra, is an express
     Hon. Leonard King,       page 6, (v-1448)


              provision   of the statutes requiring     the
              commlssioners~ court to appoint offloers
              to hold local option electiona~,ae now re-
              quired to hold general elections,       and In
              appointing 'or attempting to appoint the
              election   officials    designated to hold prl-
              mary elections      would not be In compliance
              with the express provisions       of the above
              mentioned statute.
                 "In view of the foregoing> you are
           respectfully     advised that It 1s the opln-
           ion of~thls department that the commls-
           sloners'    court does not have the legal
           authority    to appoint as judges of a local
           option election       the same judge8 as those
           appointed by the County Democratic Commit-
           tee to hold the Democratic Primary Elec-
           tion.    In the event the same election
           judges, etc. holding the primary election
           were to hold the local option election         at
           the same time, there would be no saving of
         'exp$nses,     for the county must pay the expens-
         ' es of holding the local option election,
           and candidates,       through the county chair-
           man, pay the expenses of the primary elec-
           tion and the county could not legally         avoid
           the payment of the expenses of holding the
           local option election        by attempting to have
           the election     officials    of the primary elec-
           tion to hold the local option election         along
           with the primary election,         the expense of
..         such being paid bK the candidates In the
          sprimary eleotlon.
                In view of the foregolng,  It Is ok ,opln-
     Ion that the oommle~l~nere-' oourt does ,not have”&u- .
     thorl    to or@r tiat’tha  eUet9on   juBgee and olerks"='
     oonduoh%lng 8 pa&y prlmmry:eleotlon   al00 cWMUCt at
     the name time aceleotion   to determine If a11 ad valorem
     tax should be levied for farm-to-mu4cet   and lateral
     roada.
Ron. Le.onard King,   page, 7   (v-1448)




            A commi~%!loness', court do&.not have
     authority to &der tha.t the eleatloh'judges
     and clerks conducting a prlmary~~,~lection
     also conduct at the same time'8ti!electlon
     to determilie if an ad valorem ix& should be
     'levied for farm-to-market     and lateral, roads.
                                Yours veby thly,

APPROVED:                         PFU~BDANXEL
                                Attorney Qeheral
Mary K, Wall
Reviewing Assistant
Charles D. Mathews                     ,e.$uh),p11
First Ahlstant                       . C. Davis, Jr.
                                             Assistant
JCD:mh      :'